Citation Nr: 9923083	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to 
February 1971.  He served in Vietnam from July 1969 to 
February 1971.  

This appeal arises from a December 1996 rating decision of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for PTSD based upon his 
service in Vietnam.  

In general, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  

The veteran has established a well-grounded claim for PTSD, 
thus his claim is presumed credible.  He has submitted 
medical evidence of PTSD; lay evidence of an in-service 
stressor (presumed to be credible to establish well-
groundedness) which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability, in the 
form of a diagnosis by a VA and private physician.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Since the claim is well-
grounded, VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The criteria for the adjudication of service connection for 
claims for PTSD have changed.  Under the criteria in effect 
prior to March 7, 1997, the regulations in effect pertaining 
to PTSD were:  

Post-traumatic stress disorder.  Service 
connection for post-traumatic stress 
disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
regulations were made effective from the date of the Cohen 
decision.  Those regulations provide as follows:  

Post-traumatic stress disorder.  Service 
connection for post-traumatic stress 
disorder requires medical evidence 
diagnosing the condition in accordance 
with  Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).  

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Therefore, the veteran should be afforded the 
opportunity to have his claim reviewed under the most 
favorable of the foregoing criteria.

The Court has also held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the Statement of the Case (SOC) 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29.  If not, the matter must be remanded 
to the RO to avoid prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9.

Moreover, if the claim remains denied, a Supplemental 
Statement of the Case (SSOC) addressing the new rating 
criteria is required.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 19.29, 19.31 (1998).

Therefore, the veteran's claim must be evaluated under the 
new criteria and the veteran and his representative must be 
provided an opportunity to argue the veteran's claim under 
the new criteria.  

Further, since the claim is well-grounded and VA has the duty 
to assist, it is important all of the veteran's stressors be 
addressed.  The RO contacted the United States Armed Services 
Center for Research of Unit Records (USASCRUR) to verify the 
veteran's claimed stressors which occurred when he alleged 
that he was in a convoy that was ambushed by the Viet Cong on 
the "Red Brick Road."  However, he also indicated in an 
August 1998 statement in support of his claim, that a soldier 
was hit by a Claymore mine.  He related that this soldier was 
wounded in the neck, face shoulder and arms by the explosion 
of the Claymore mine.  The veteran also maintains that this 
soldier was taken to the Air Base and flown to the hospital 
in Japan.  He never knew if the soldier lived or died.  The 
veteran asserts that he sees this soldier's face and the fear 
he exhibited every day of his life.  He stated that this 
incident occurred in the middle of 1970 and that 1st 
Lieutenant Samuel Cahoon was the commanding officer (CO) and 
was also his CO during his second tour of duty in Vietnam.  
This stressor also needs to be verified.  


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
mental health care providers where he has 
received treatment since service for 
PTSD.  Thereafter, the RO should obtain 
legible copies of all records of 
treatment that have not already been 
obtained.  All records, once obtained, 
must be associated with the claims 
folder.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, hometown or any 
other identifying detail, specifically as 
to the stressor relating to the explosion 
of a Claymore mine which severely injured 
a soldier sometime in the middle of 1970.  
The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible to facilitate a 
search for verifying information.

3.  The RO should then make a 
determination on whether the veteran 
engaged in combat with the enemy during 
his duty in Vietnam.  If the answer is in 
the affirmative and his alleged stressors 
are related to such combat, the veteran's 
lay testimony regarding such claimed 
stressors must be accepted as conclusive 
as to their occurrence and the further 
development for corroborative evidence, 
requested below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).

4.  In the event it is determined that 
the veteran did not participate in combat 
with the enemy, or that the alleged 
stressor were not related thereto, the RO 
should then review the file and prepare a 
summary of the veteran's claimed 
stressor(s), to include the Claymore mine 
incident.  This information should be 
sent to the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia, 22150 for 
verification of the veteran's putative 
stressor(s).  The Research Unit should 
provide a unit history for the time 
period in question for the veteran's 
unit(s) while he was in Vietnam.  Morning 
reports, lessons learned reports and any 
other information pertinent to the 
veteran's tour of duty in Vietnam, should 
be sought.  It is important that the RO 
obtain the specific dates, if possible, 
of when the Claymore mine incident 
occurred from the veteran and provide 
those dates to the USASCRUR.  In the 
absence of any more specific information 
from the veteran, the RO should ask the 
USASCRUR to specifically research the 
dates of July 25, 1970, to September 25, 
1970, regarding the Claymore mine 
incident.

5.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to the 
logical conclusion.  The RO should then 
determine whether the veteran engaged in 
combat with the enemy or, if not, 
indicate which stressor incidents have 
been verified.

6.  If it is determined that the veteran 
engaged in combat during service or was 
otherwise exposed to a verified stressor 
in service, he should be afforded a 
current VA psychiatric examination.  Any 
alleged stressors which have been 
verified should be made known to the 
examiner.  It is imperative that the 
examiner review the claims folder prior 
to the examination, and that all 
indicated psychological testing is 
undertaken.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from his military experiences 
in Vietnam.  It should be stated whether 
a current diagnosis of PTSD is linked to 
a specific corroborated stressor event or 
events experienced during service 
pursuant to the diagnostic criteria set 
forth in Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  If 
a diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  With 
reference to those stressors verified by 
the RO, the examiner should discuss the 
etiology of the veteran's PTSD, and 
provide all factors upon which the 
diagnosis was made.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate SSOC and then 
be afforded a reasonable opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


